Citation Nr: 1704008	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  11-07 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for rheumatic heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. N. Poulson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1973 to December 1973 with subsequent active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.

The Veteran was afforded a June 2012 Board videoconference hearing.  A hearing transcript is of record.

In May 2014, the Board remanded the case for additional development.  Unfortunately, the claim must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2014 Remand instructed the AOJ to schedule a VA examination; however, the VA examination report is inadequate.  As with the January 2011 opinion, the April 2015 opinion effectively discounts the Veteran's symptom reports based upon an absence of medical treatment as he notes that there was no cardiac symptomatology until 2006.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, another opinion is warranted.

Accordingly, the case is REMANDED for the following action:
1.  Return the claims folder to the April 2015 VA examiner for a clarifying medical opinion.  If that examiner is not available, provide the claims file to another physician similarly qualified to render the requested opinion.  The entire claims file, to include a copy of this remand, must be made available to the examiner.  The examiner should answer the following:

(a) Whether any currently diagnosed heart condition is related to a disease or injury incurred during the period of ACDUTRA from July 13, 1974, to July 27, 1974?  The examiner should consider the July 17, 1974 service treatment record, which reflects that the Veteran was treated for chest pains and dizziness.

(b) Whether the period of ACDUTRA from July 13, 1974, to July 27, 1974, actually caused worsening of the Veteran's preexisting rheumatic heart disease beyond its natural progression?  The examiner should consider the July 17, 1974 service treatment record, which reflects that the Veteran was treated for chest pains and dizziness.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such history in the record must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's contentions, the examiner should provide a reason for doing so and cannot solely rely on an absence of contemporaneous medical treatment from discharge until 2006.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

2.  Then, readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

